DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.

Claims 1-2 and 4-12 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Raman Geothermometry of Carbonaceous Material in the Basal Ediacaran Doushantuo Cap Dolostone: The Thermal History of Extremely Negative δ13C Signatures in the Aftermath of the Terminal Cryogenian Snowball Earth Glaciation”, Wang et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein mixing a solution for placing thin slabs made from each of the plurality of carbonate samples in the solution at 250C for 1-2 minutes, identifying one or more minerals within each of the thin slabs based on degree of color change while the thin slabs in the solution, determining natural carbonate cement levels within the carbonate samples corresponding to one or more negative oxygen isotope shifts identified in a plot, and determining one or more production sweet spots based on the identified negative oxygen isotope shifts and the determined natural carbonate cement levels as cited in claim 1.  

Instead, Wang et al. disclose samples were split to make thin sections and polished slabs while powders were microdrilled from the polished slabs, the powders were allowed to react with 80% ortho-phosphoric acid (H3PO4).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864